
	
		I
		112th CONGRESS
		1st Session
		H. R. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides for
		  automatic pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 , as adjusted by paragraph (2) of this subsection.
				2.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on December 31, 2012.
		
